DETAILED ACTION
	This office action is in response to the communication filed on March 21, 2022. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email received from Mr. Nicholas Cerulli (Reg. No. 71,900) on 03/25/22.

The application has been amended as follows:

(Currently Amended) A method for improving ranking of a search result for a search query, the method comprising:
accessing, by a ranking device, a plurality of documents of a search result for a search query, wherein each of the documents is associated with a plurality of document features, the search query is associated with a plurality of query features, each of the document features or each of the query features comprises at least one of natural language (NL) metadata, indexing metadata, or class metadata, and each of the plurality of documents is further associated with a set of derived document features that are derived based on an evaluation of the document features with respect to the query features , wherein the set of derived document features is determined by performing forest regression on the NL metadata and their ratios;
determining, by the ranking device and for each of the documents, a feature score for each of the set of derived document features based on one or more of the query features from the plurality of query features;
initializing, by the ranking device and for each of the plurality of documents, each element of an order array with the feature score for each of a set of ordered document features, wherein the set of ordered document features comprise the set of derived document features ordered in a pre-defined order of priority based on a set of pre-defined rules;
ranking, by the ranking device, the documents by comparing and ranking the order array for each of the documents and a set of relevant documents bucketed from among the documents; wherein the set of relevant documents comprises documents bucketed into a relevant group; and wherein bucketing each of the documents into the relevant group or an irrelevant group is based on applying the set of pre-defined rules on the set of derived document features for the document, and wherein the set of relevant documents are ranked based on a type of derived document feature and an aggregate score associated with the derived document feature; and
outputting, by the ranking device, an updated search result based on the ranking of the documents.

(Original) The method of claim 1, further comprising boosting or penalizing, by the ranking device, each element of the order array with a factor based on the set of pre-defined rules.

(Previously Presented) The method of claim 1, further comprising:
ranking, by the ranking device, a set of relevant documents from among the documents is based on a pre-defined order of priority and the aggregate score associated with the derived document features for each of the set of documents.

(Original) The method of claim 1, further comprising determining, by the ranking device, a confidence score for a rank of one or more of the documents based on a statistical average of the feature score for each of the set of derived document features.

(Original) The method of claim 1, further comprising tuning, by the ranking device, the set of pre-defined rules based on an analysis of the updated search result.

(Previously Presented) The method of claim 1, wherein:
the NL metadata comprises at least one of POS tags, phrases, entities, entity relationships, or dependency parse tree objects;
the indexing metadata comprises at least one of keywords, synonyms, abbreviations, a date of creation, or an author;
the class metadata comprises at least one of an abbreviation, a duration, a procedure, a title, a reason, a person, a location, a number, a problem, an information, a description, or a definition; and
the set of derived document features comprises at least one of a noun match ratio, a verb match ratio, adjectives, multi-words, a noun phrase match ratio, a verb phrase match ratio, a keywords match ratio, a phrase match ratio, dependency keywords, a count of non-domain keywords, a passage score, or an elastic search score.

(Currently Amended) A ranking device, comprising:
at least one processor; and
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:
access a plurality of documents of a search result for a search query, wherein each of the documents is associated with a plurality of document features, the search query is associated with a plurality of query features, each of the document features or each of the query features comprises at least one of natural language (NL) metadata, indexing metadata, or class metadata, and each of the documents is further associated with a set of derived document features that are derived based on an evaluation of the document features with respect to the query features , wherein the set of derived document features is determined by performing forest regression on the NL metadata and their ratios;
determine, for each of the documents, a feature score for each of the set of derived document features based on one or more of the query features from the plurality of query features;
initialize, for each of the plurality of documents, each element of an order array with the feature score for each of a set of ordered document features, wherein the set of ordered document features comprise the set of derived document features ordered in a pre-defined order of priority based on a set of pre-defined rules;
rank the documents by comparing and ranking the order array for each of the documents and a set of relevant documents bucketed from among the documents; wherein the set of relevant documents comprises documents bucketed into a relevant group; and wherein bucketing each of the documents into the relevant group or an irrelevant group is based on applying the set of pre-defined rules on the set of derived document features for the document, and wherein the set of relevant documents are ranked based on a type of derived document feature and an aggregate score associated with the derived document feature; and
output an updated search result based on the ranking of the documents.

(Original) The ranking device of claim 7, wherein the instructions, when executed by the processor, further cause the processor to boost or penalize each element of the order array with a factor based on the set of pre-defined rules.

(Previously Presented) The ranking device of claim 7, wherein the instructions, when executed by the processor, further cause the processor to:
rank a set of relevant documents from among the documents based on a pre-defined order of priority and the aggregate score associated with the derived document features for each of the set of documents.

(Original) The ranking device of claim 7, wherein the instructions, when executed by the processor, further cause the processor to determine a confidence score for a rank of one or more of the documents based on a statistical average of the feature score for each of the set of derived document features.

(Original) The ranking device of claim 7, wherein the instructions, when executed by the processor, further cause the processor to tune the set of pre-defined rules based on an analysis of the updated search result.

(Previously Presented) The ranking device of claim 7, wherein:
the NL metadata comprises at least one of POS tags, phrases, entities, entity relationships, or dependency parse tree objects;
the indexing metadata comprises at least one of keywords, synonyms, abbreviations, a date of creation, or an author;
the class metadata comprises at least one of an abbreviation, a duration, a procedure, a title, a reason, a person, a location, a number, a problem, an information, a description, or a definition; and
the set of derived document features comprises at least one of a noun match ratio, a verb match ratio, adjectives, multi-words, a noun phrase match ratio, a verb phrase match ratio, a keywords match ratio, a phrase match ratio, dependency keywords, a count of non-domain keywords, a passage score, or an elastic search score.

(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for improving ranking of a search result for a search query comprising executable code which when executed by one or more processors, causes the one or more processors to:
access a plurality of documents of a search result for a search query, wherein each of the documents is associated with a plurality of document features, the search query is associated with a plurality of query features, each of the document features or each of the query features comprises at least one of natural language (NL) metadata, indexing metadata, or class metadata, and each of the documents is further associated with a set of derived document features that are derived based on an evaluation of the document features with respect to the query features , wherein the set of derived document features is determined by performing forest regression on the NL metadata and their ratios;
determine, for each of the documents, a feature score for each of the set of derived document features based on one or more of the query features;
initialize, for each of the plurality of documents, each element of an order array with the feature score for each of a set of ordered document features, wherein the set of ordered document features comprise the set of derived document features ordered in a pre-defined order of priority based on a set of pre-defined rules;
rank the documents by comparing and ranking the order array for each of the documents and a set of relevant documents bucketed from among the documents; wherein the set of relevant documents comprises documents bucketed into a relevant group; and wherein bucketing each of the documents into the relevant group or an irrelevant group is based on applying the set of pre-defined rules on the set of derived document features for the document, and wherein the set of relevant documents are ranked based on a type of derived document feature and an aggregate score associated with the derived document feature; and
output an updated search result based on the ranking of the documents.

(Original) The non-transitory computer-readable medium of claim 13, wherein the executable code, when executed by the processors, further causes the processors to boost or penalize each element of the order array with a factor based on the set of pre-defined rules.

(Previously Presented) The non-transitory computer-readable medium of claim 13, wherein the executable code, when executed by the processors, further causes the processors to:
rank a set of relevant documents from among the documents based on a pre-defined order of priority and the aggregate score associated with the derived document features for each of the set of documents.

(Original) The non-transitory computer-readable medium of claim 13, wherein the executable code, when executed by the processors, further causes the processors to determine a confidence score for a rank of one or more of the documents based on a statistical average of the feature score for each of the set of derived document features.

(Original) The non-transitory computer-readable medium of claim 13, wherein the executable code, when executed by the processors, further causes the processors to tune the set of pre-defined rules based on an analysis of the updated search result.

(Previously Presented) The non-transitory computer-readable medium of claim 13, wherein:
the NL metadata comprises at least one of POS tags, phrases, entities, entity relationships, or dependency parse tree objects;
the indexing metadata comprises at least one of keywords, synonyms, abbreviations, a date of creation, or an author;
the class metadata comprises at least one of an abbreviation, a duration, a procedure, a title, a reason, a person, a location, a number, a problem, an information, a description, or a definition; and
the set of derived document features comprises at least one of a noun match ratio, a verb match ratio, adjectives, multi-words, a noun phrase match ratio, a verb phrase match ratio, a keywords match ratio, a phrase match ratio, dependency keywords, a count of non-domain keywords, a passage score, or an elastic search score.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-18 are allowed.
The prior art of record Kejariwal (US Pub 2009/0327274) discloses documents and search query in a search result being associated with a plurality of features, documents being associated with derived features based on document and query feature evaluations, an array storing feature values, and ranking documents.
The prior art of record Cumby (US Pub 2010/0169375) discloses document and query features comprising at least one of natural language metadata, indexing metadata, or class metadata.
The prior art of record Rangarajan (US Pub 2015/0285951) discloses ordering features in a pre-defined order of priority based on a set of pre-defined rules into an order array.
The prior art of record Liu (US Pub 2018/0032870) discloses deriving features by performing forest regression on features and feature ratios.
The prior art of record McNamar (US Pub 2009/0030754) discloses ranking documents by comparing and ranking an order array.
The prior art of record Chen (US Pub 2013/0173571) discloses documents being bucketed into relevant group and irrelevant group.
The prior art of record Houh (US Pub 2007/0112837) discloses determining confidence scores based on a statistical average of scores.
The prior art of record Greystoke (US Pub 2015/0310131) discloses tuning a set of pre-defined rules based on analysis of updated search results.
The prior art of record Li (US Pub 2011/0106850) discloses grouping search results in a plurality of buckets based on relevance.
The prior art of record Jones (US Pub 2008/0114721) discloses performing forest regression on query features and their ratio score.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 7, and 13, such as “accessing, by a ranking device, a plurality of documents of a search result for a search query, wherein each of the documents is associated with a plurality of document features, the search query is associated with a plurality of query features, each of the document features or each of the query features comprises at least one of natural language (NL) metadata, indexing metadata, or class metadata, and each of the plurality of documents is further associated with a set of derived document features that are derived based on an evaluation of the document features with respect to the query features, wherein the set of derived document features is determined by performing forest regression on the NL metadata and their ratios” and “determining, by the ranking device and for each of the documents, a feature score for each of the set of derived document features based on one or more of the query features from the plurality of query features” in combination with “initializing, by the ranking device and for each of the plurality of documents, each element of an order array with the feature score for each of a set of ordered document features, wherein the set of ordered document features comprise the set of derived document features ordered in a pre-defined order of priority based on a set of pre-defined rules”, “ranking, by the ranking device, the documents by comparing and ranking the order array for each of the documents and a set of relevant documents bucketed from among the documents, wherein the set of relevant documents comprises documents bucketed into a relevant group, wherein bucketing each of the documents into the relevant group or an irrelevant group is based on applying the set of pre-defined rules on the set of derived document features for the document, and wherein the set of relevant documents are ranked based on a type of derived document feature and an aggregate score associated with the derived document feature”, and “outputting, by the ranking device, an updated search result based on the ranking of the documents”.
The dependent claims 2-6, 8-12, and 14-18, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REZWANUL MAHMOOD/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 25, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164